UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2013 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53601 TRUNITY HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 87-0496850 (State or other jurisdiction ofincorporation) (I.R.S. Employer Identification Number) 15 Green Street, Newburyport, Massachusetts (Address of principal executive offices) (Zip Code) (866) 723-4114 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES ¨NOx Class Outstanding at May 20, 2013 Common Stock, $.001 par value per share DOCUMENTS INCORPORATED BY REFERENCE:None TABLE OF CONTENTS Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II—OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 PART I—FINANCIAL INFORMATION Item 1.Financial Statements TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Total current assets Property and equipment Fixtures and equipment Less accumulated depreciation ) ) Capitalized software development costs Costs incurred Less accumulated amortization ) ) Other assets Debt issuance costs TOTAL ASSETS $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued interest and other liabilities Notes payable-related party Convertible note payable Deferred revenue Deferred rent, current portion Total current liabilities Long-term liabilities Debentures Series A and B, carrying value Total long-term liabilities Total Liabilities Commitments and Contingencies STOCKHOLDERS' DEFICIT Common stock, $0.001 par value - 50,000,000 sharesauthorized,37,020,197 and 36,131,432shares issued and outstanding at March 31, 2013and December 31, 2012, respectively. Additional paid-in-capital Accumulated other comprehensive loss ) ) Retained Earnings ) ) Total Stockholders' Deficit ) ) TOTAL LIABILTIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying Notes are an integral part of the CondensedConsolidated Financial Statements. 1 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended March31, Net Sales $ $ Cost of sales Gross Profit Operating Expenses: Research and development Selling, general and administrative Loss From Operations ) ) Other Expense: Interest expense ) Net Loss ) ) Other Comprehensive Gain, Net of Tax: Foreign currency translation adjustments Comprehensive Loss $ ) $ Net Loss per Share - Basic and Diluted $ ) $ ) Weighted Average Number of Shares- Basic and Diluted The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 2 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statement of Changes in Stockholders' (Deficit) Common Stock Additional Paid-in Accumulated Other Comprehensive Retained Total Stockholders' Shares Amount Capital Loss Earnings (Deficit) Balance at December 31, 2012 $ $ $ ) $ ) $ ) Sale of common stock, net issuance costs - - Common stock issued upon conversion oftrade and note payables - - Shares issued for services 45 - - Employee stock based compensation - Foreign currency translation gain - Net loss - ) ) Balance at March31, 2013 (Unaudited) $ $ $ ) $ ) $ ) The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 3 TRUNITY HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statement of Cash Flows (Unaudited) For the Three Years Ended March 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Accretion for debt discounts and issuance costs Shares issued as a conversion of payables Shares issued in exchange for services Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets Accounts payable ) Accrued interest and other liabilities ) Deferred revenue Deferred rent ) ) Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities: Purchase of fixed assets ) ) Payment of platform development costs ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Proceeds from notes payable related parties Repayments on notes payable related parties ) Proceeds from issuance of convertible note payable Sale of common stock, net of issuance costs Net Cash Provided By Financing Activities Net Increase (Decrease)in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Non-cash Investing and Financing Transactions: Issuance of stock in acquisition of subsidiary $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 4 TRUNITY HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 - ORGANIZATION, BASIS OF PRESENTATION AND NATURE OF OPERATIONS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission (the "Commission") for interim financial information. Accordingly, they do not include all of the information and required by accounting principles generally accepted in the United States for complete financial statement presentation and should be read in conjunction with the audited consolidated financial statements and related footnotes included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the "2012 Annual Report"), filed with the Commission on April 16, 2013. It is management’s opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. The accompanyingconsolidated financial statements include the accounts of Trunity Holdings, Inc. (“THI” or the “Company”) and its wholly owned subsidiary Trunity, Inc. (“Trunity” or the “Company”), as of the three month periods ended March 31, 2013 and March 31, 2012 and the year ended December 31, 2012. All intercompany accounts have been eliminated in the consolidation. The Company is a Delaware corporation headquartered in Newburyport, Massachusetts. The Company was formed on July 28, 2009 through the acquisition of certain intellectual property by its three founders to develop a cloud-based knowledge-sharing platform that focuses on e-learning, virtual textbooks, customer experience and the education marketplace. It has developed a collaborative knowledge management, publishing and education delivery platform which provides an end-to-end solution for the rapidly growing e-textbook, e-learning, enterprise training, and education marketplaces. As a result of the platform’s innovative multitenant cloud-based architecture, Trunity enables a unique integration of academic content with learning management systems. All content powered by Trunity is seamlessly integrated with learning management, social collaboration, standards and measurement tagging, real-time analytics, and royalty tracking functionality. The content is available to be purchased or shared via the Trunity Knowledge Exchange Store or within private communities powered by the Trunity platform. On January 24, 2012, Trunity Holdings, Inc. Trunity, Inc. and Trunity Acquisition Corporation (“TAC”), a wholly-owned subsidiary of THI, all Delaware corporations, entered into an Agreement and Plan of Merger (the “Merger Agreement”). Pursuant to the terms of the Merger Agreement, on January 24, 2012, TAC merged with and into Trunity, with Trunity remaining as the surviving corporation and a wholly-owned subsidiary of THI (the “Merger”). In order to facilitate the reverse merger transaction, immediately prior to execution of the Merger Agreement, Trunity acquired a 90.1% interest in Brain Tree International, Inc., a Utah corporation (“BTI”). As part of the transaction, on January 24, 2012, immediately prior to the Merger, BTI reincorporated in Delaware and changed its name from Brain Tree International, Inc. to Trunity Holdings, Inc. 5 TRUNITY HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting -The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of these financial statements requires our management to make estimates and assumptions about future events that affect the amounts reported in the financial statements and related notes. Future events and their effects cannot be determined with absolute certainty. Therefore, the determination of estimates requires the exercise of judgment. We believe the following critical accounting policies affect its more significant judgments and estimates used in the preparation of financial statements. Development Stage Operations - The Company has operated as a development stage enterprise since its inception by devoting substantially all of its efforts to business development. The Company has emerged as from development stage operations during the first quarter of 2013. Going Concern-The financial statements have been prepared assuming the Company will continue as a going concern. The Company has incurred net losses and had negative operating cash flow since its inception. To the extent the Company experiences negative cash flows in the future, it will continue to require additional capital to fund operations. The Company has historically obtained additional capital investments under various debt and common stock issuances. Although management continues to pursue its financing plans, there is no assurance that the Company will be successful in generating sufficient revenues to provide positive cash flow or that financing at acceptable terms, if at all will be available to maintain its operations. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Website Development- The Company has adopted the provisions of FASB Accounting Standards Codification No. 350 Intangible-Goodwill and Other. Research and development costs incurred in the planning stage of a website are expensed, while development costs of the website to be sold, leased, or otherwise marketed are subject are capitalized and amortized over the estimated three year life of the asset. Development costs of computer software to be leased, or otherwise marketed are subject to capitalization beginning when a product's technological feasibility has been established and ending when a product is available for general release to customers. In most instances, the Company's products are released soon after technological feasibility has been established. Therefore, costs incurred subsequent to achievement of technological feasibility are usually not significant, and generally most software development costs have been expensed as incurred. Revenue Recognition-The Company’s revenue model consists of Software as a Service (SaaS) licensing and hosting revenue, for sites using the Company’s platform, as well as consulting, and advertising revenue. All SaaS revenue is recognized ratably over the contract period. Consulting revenues are earned for web site development services and are recognized on a time and materials basis, billed in accordance with contractual milestones negotiated with the customer. Revenues are recognized as the services are performed and amounts are earned in accordance with FASB ASC Topic 605 Revenue Recognition. We consider amounts to be earned once evidence of an arrangement has been obtained, services are delivered, fees are fixed or determinable, and collectability is probable. In certain contracts, revenue is earned upon achievement of certain milestones indicated in the client agreements. Services under these contracts are typically provided in less than a year and represent the contractual milestones or output measure, which reflect the earnings pattern. 6 TRUNITY HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES-Continued Book revenues are earned and recognized as transactions are entered on the Trunity platform by customers purchasing digital content through the knowledge exchange website. Advertising revenue is earned from search engine providers based on search activity for sites hosted by the Company. Billings in excess of revenues recognized are recorded as Deferred Revenue (a liability) until revenue recognition criteria are met. Client prepayments are deferred and recognized over future periods as services are delivered or performed. Derivative Financial Instruments-The Company assesses whether it has embedded derivatives in accordance with ASC 815, “Accounting for Derivative Instruments and Hedging Activities”. The Company accounts for its derivative instruments as either assets or liabilities and carries them at fair value. For derivative instruments that hedge the exposure to changes in the fair value of an asset or a liability and that are designated as fair value hedges, both the net gain or loss on the derivative instrument as well as the offsetting gain or loss on the hedged item attributable to the hedged risk are recognized in earnings in the current period. Derivatives that do not qualify as hedges must be adjusted to fair value through current income. The Company currently does not engage in fair value hedges. Stock-Based Compensation-We recognize compensation costs to employees under FASB Accounting Standards Codification No. 718, Compensation – Stock Compensation. Under FASB Accounting Standards Codification No. 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation cost for stock options is estimated at the grant date based on each option's fair-value as calculated by the Black-Scholes-Merton (“BSM”) option-pricing model. Share based compensation arrangements may include stock options, restricted share plans, performance based awards, share appreciation rights and employee share purchase plans. As such, compensation cost is measured on the date of grant at their fair value. Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant. Equity instruments issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB Accounting Standards Codification No. 505, Equity Based Payments to Non-Employees. In general, the measurement date is when either a (a) performance commitment, as defined, is reached or (b) the earlier of (i) the non-employee performance is complete or(ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the FASB Accounting Standards Codification. 7 TRUNITY HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES-Continued Common Stock Purchase Warrants - The Company accounts for common stock purchase warrants in accordance with ASC 815, “Accounting for Derivative Instruments and Hedging Activities”. As is consistent with its handling of stock compensation and embedded derivative instruments, the Company’s cost for stock options is estimated at the grant date based on each option's fair-value as calculated by the Black-Scholes-Merton (“BSM”) option-pricing model value method for valuing the impact of the expense associated with these warrants. Recent Accounting Pronouncements- On July 1, 2012, the Company adopted the updated guidance to Topic 220, Comprehensive Income, issued by the Financial Accounting Standards Board ("FASB"). This update required companies to present comprehensive income in either one or two consecutive financial statements and eliminated the option that permits the presentation of other comprehensive income in the consolidated statement of shareholders' equity. The Company adopted the method of presentation using one consecutive financial statements. In January 2013, the FASB issued another update to the guidance in Topic 220. This update does not change the requirements for reporting net income or other comprehensive income in financial statements, but rather improves the transparency of reporting reclassifications out of accumulated other comprehensive income. The new guidance is effective for the Company beginning July 1, 2013, and adoption is not expected to have a material impact on the Company's consolidated financial statements or disclosures. In July 2012, the FASB issued an update to Codification Topic 350, Intangibles- Goodwill and Other: Testing Indefinite-Lived Intangible Assets for Impairment. The update simplifies the guidance for testing impairment of indefinite-lived intangible assets other than goodwill. Examples of intangible assets subject to the guidance include indefinite-lived trademarks, licenses, and distribution rights. The amendment allows a company the option to first assess qualitative factors to determine whether it is necessary to perform the quantitative impairment test. A company electing to perform a qualitative assessment is no longer required to calculate the fair value of an indefinite-lived intangible asset unless the company determines, based on such qualitative assessment, that it is "more likely than not" that the asset is impaired. The changes to Codification Topic 350 will be effective for the Company beginning July 1, 2013, with early adoption permitted.The guidance is not expected to have a material impact on the Company’s consolidated financial statements. 8 . TRUNITY HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 3 - INTANGIBLE ASSETS Intangible assets are recorded at cost and consist of the Trunity Platform software development costs. Amortization is computed using the straight-line method over 3 years. We annually assess intangible and other long-lived assets for impairment.There was no impairment loss as of March 31, 2013 and for the prior year period ending December 31, 2012. Intangible assets were comprised of the following at March 31, 2013: Trunity platform Estimated Life Gross Cost Accumulated Amortization Net Book Value Assets acquired from Trunity, LLC 3 years $ $ ) $
